Case 5:19-cv-00976-DMG-GJS Document 35 Filed 04/21/20 Page 1 of 2 Page ID #:115




   1
   2
                                                                            JS-6
   3
   4
   5
   6
   7
                                UNITED STATES DISTRICT COURT
   8
                            CENTRAL DISTRICT OF CALIFORNIA
   9
                                     WESTERN DIVISION
  10
  11
       RANDY RODRIGUEZ,                           CASE NO.: ED CV 19-976-DMG (GJS)
  12
                   Plaintiff,                     ORDER AND JUDGMENT OF
  13                                              DISMISSAL WITH PREJUDICE [34]
             vs.
  14
     COUNTY OF RIVERSIDE,
  15 et al.,
  16               Defendants.
  17
  18
  19        GOOD CAUSE APPEARING AND THE PARTIES HAVING
  20 STIPULATED THERETO,
  21        IT IS ORDERED, ADJUDGED AND DECREED:
  22        1.     This action, and each and every claim for relief thereof, is dismissed in
  23 its entirety with prejudice.
  24        2.     The parties’ settlement is further memorialized in a written settlement
  25 agreement and release.
  26        3.     The parties shall bear their own costs, expenses, and attorneys’ fees
  27 arising out of and/or connected with this matter, including any such fees or expenses
  28 potentially recoverable under 42 U.S.C. Sec. 1988.
Case 5:19-cv-00976-DMG-GJS Document 35 Filed 04/21/20 Page 2 of 2 Page ID #:116




   1        4.     This Judgment of Dismissal is the result of a compromise of a disputed
   2 claim. It is not to be considered as an admission of liability and/or responsibility
   3 with regard to the incident, occurrence, casualty or event referenced in the pleadings
   4 herein.
   5
   6        IT IS SO ORDERED.
   7
   8 DATED: April 21, 2020
   9
                                                DOLLY M. GEE
  10                                            UNITED STATES DISTRICT JUDGE
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
